Title: Archibald Thweatt to Thomas Jefferson, 4 January [1810]
From: Thweatt, Archibald
To: Jefferson, Thomas


          
            Dear Sir
            Petersburg 
                     4 Jany 1809. 
                        1810 
          
          
		  
		  In my answer to your favor of the 18th ult I omitted to remind you that the Will of R.S. is most clearly admitted by the bill for it alleges “that the said R.S. made his testament and last will with all due solemnities bearing date the 15th day of May 1759, and
			 in it he devises  
			 
                  his whole estate real and personal to his wife Elizabeth and her heirs for ever” &c. However it will be better to find it on record; I shall strictly
			 govern myself by your instructions.—
          I have not yet visited Richmond, I await the summons of Mr Ladd—he told me that he should on some day in this month commence stating the accounts, and would notify me thereof, that I might attend, until the statement on our side
			 was completed.—
          Permit me to inclose a Copy of the Governor’s communication.
                  
               
          
            Yours
            
                  Archibald Thweatt
          
        